Order, Supreme Court, New York County (David B. Saxe, J.), entered June 26, 1992, which, inter alia, denied the defendant’s motion for interest on a prior award of attorneys’ fees, unanimously affirmed, without costs; and order of the same court and Justice, entered on or about May 7, 1993, which, inter alia, denied renewal or reargument, unanimously affirmed, without costs.
The Supreme Court properly denied the defendant landlord’s motion seeking prejudgment interest on its award of attorneys’ fees. Since there was no default by the tenant under the lease and no breach of contract, CPLR 5001 (a) is inapplicable to this action. Concur—Sullivan, J. P., Rosenberger, Ellerin and Wallach, JJ.